Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 112
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 30 limitations, directed to UE, receiving signals from first device and retransmitting the signals to the second device, are unclear, because they are incomplete without identifying the devices functionality. The disclosure on Fig. 1 provides numerous and contradictive examples of the devices communicating with UE: two base stations, a base station and a core network, a base station and a laptop, a base station and another UE. These different devices would require different and contradicting methods for the communication.
Claims 1, 18 and 30 limitations, directed to “RF transmission path” are unclear, because it is not understood if the “RF transmission path” include or not the limitations directed to “RF transmit chain”, as the relations between these similar terms are not defined.
Claims 2 and 19 limitations directed to “uplink communication” are unclear, because the uplink or downlink directions are not identified in the claims limitations.

Claim 8 recites the limitation "the same set of one or more antenna functions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 limitations, directed to “a base station” are unclear, because they are not associated with the elements of the parent claims.
Claim 11 limitations, directed to “beam angle” are unclear, because it is incomplete without a second element identifying the angle. 
Claims 13 and 27 limitations, directed to “materials having a tunable electric permittivity and permeability” are unclear, because the limitations comprise no criteria. 
Claim 14 limitations, directed to “broadcasting or unicasting the signal” are not understood, as the limitations comprise all possible ways to retransmit the signal and therefore are not limiting.
Claim 17 limitations, directed to the “digital cancellation circuit” are unclear, because they are incomplete, as the limitations, directed to the cancelled elements are omitted from the claim. (What is cancelled?)
Other claims are rejected as the dependent claims.






Claim Rejections - 35 USC § 103
Claims 1-4, 6, 7, 9-12, 14-21, 23, 24, 26 and 28-30 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Cho (US 7,979,022) and further in view of Jacobs (US 2020/0252107).
Regarding claims 1, 14, 18 and 30, Cho substantially teaches a method, a repeater and means for wireless communications (a repeater operating between the AP 110 and AT 110, which are shown on Fig. 1 and 2, described on 1:11-36), comprising:
receiving, at the repeater and during a transmission time interval reserved for one
of uplink communication or downlink communication, a signal from a first device, wherein
the repeater is operating in a time division duplex network (receiving at the repeater the downlink signal from the AP 110, as described on 7:12-43, which is timed by the switch 220 operated by circuit 265 distinguishing the uplink and downlink intervals, as described on 7:66-8:16, wherein the switching uplink and downlink paths in the TDD repeater is described on 4:23-40);
routing the signal via a radio-frequency (RF) transmission path from an RF
receive chain of the UE to an RF transmit chain of the repeater (the received signal is routed from the receive chain, disclosed as, antenna 205, BPF 210, through switch/path 220, LNA 225, to the transmit chain, disclosed as Attenuator 230, HPA 235, Switch 240 to the transmit antenna 245, as shown on Fig. 2 and described on 7:12-51); and
retransmitting the signal to a second device during the transmission time interval (the retransmission interval is timed by the switch 240 operated by circuit 265 distinguishing the uplink and downlink intervals, as described on 7:66-8:16, wherein the switching uplink and downlink paths in the TDD repeater is described on 4:23-40).

Jacobs teaches UEs operating in the cellular environment, as described on [0052]-[0054], shown on Fig. 2, where the UEs operate as repeaters, as described on [0060].
A combination of Cho teaching and Jacobs teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system by implementing the Cho repeater teaching in the UEs of Jacobs to improve the coverage of the cell by using multiple repeaters integrated with the UEs.
Regarding claims 2, 3, 19 and 20, Jacobs teaches a UE operating as a repeater in the TDD mode, as shown on Fig. 5B and described on [0098], with a structure shown on Fig. 7 and described on [0110], and particularly using RRU 740, shown on Fig. 7B and described on [0123]-[0125], using antenna 750, which performs transmission and receiving according to the TDD time intervals, and single receive 754 and transmit 748 chains, which are active for the corresponding receiving and transmission operations of the UE according to the TDD time intervals, as described above.
Regarding claims 4 and 21, Cho teaches dividing the received signal using divider 300, as shown on Fig. 3 and described on 8:23-40, and adding the received signal by switch/combiner 220 to the RF transmission path/chain, as shown on Fig. 2 and described on 7:44-51.
Regarding claims 6 and 23, Cho teaches a retransmission path comprising a second antenna 245, phase shifting/tuning device 370 to shift the phase of the signal at 220, Attenuator 230 to control power and Power Amplifier 235, as shown on Fig. 2 and 3, described on 7:30-51 and 9:1-15.
Regarding claims 7 and 24, Jacobs teaches the UE structure shown on Fig. 7 and described on [0110], using RRU 740, shown on Fig. 7B and described on [0123]-[0125], which uses a single antenna 750 with a duplexer to perform transmission and receiving according to the TDD time intervals, as described above.
Regarding claims 9-11, Jacobs teaches using beamformer 714 for the downlink and uplink transmissions, as shown on Fig. 7A and described on [0121], wherein the beam configurations are received from the base stations, as shown on Fig. 1 and described on [0056], which comprise direction with the inherent angle, as described on [0056] and using different frequencies, which will define the beam width, as described on [0068].
Regarding claims 12, 17 and 26, Cho teaches mitigating/cancelling interference between the transmission and the receiving by using Switching Timing Switching Generation Circuit 265, shown on Fig. 2 and 3, described on 12:18-63.
Regarding claims 15 and 28, Cho teaches the repeater receiving the downlink signal from the AP/base station 110 (forward channel), as described on 7:12-43, which is timed by the switch 220 operated by circuit 265, as described on 7:66-8:16, and directed to the AT/UE.
Regarding claims 16 and 29, Cho teaches the repeater receiving the uplink signal from the AT/UE to the AP/base station 110 (backward channel), as described on 7:52-65, which is timed by the switch 220 operated by circuit 265, as described on 7:66-8:16.

Claims 5, 8, 13, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jacobs as applied to claims 1-4, 6, 7, 9-12, 14-21, 23, 24, 26 and 28-30 above, and further in view of Liempd (RF Self-Interference Cancellation for Full Duplex, CROWNCOM, June 2014).
Regarding claims 8 and 25, Cho in view of Jacobs substantially teaches avoiding interference between the transmission and receiving of the repeater, as shown and described by Cho on Fig. 2 and 3, described on 12:18-63. 
Cho in view of Jacobs does not teach using orthogonal polarizations for transmission and receiving functions of the antenna.
Liempd teaches tunable dual polarized antenna, as shown on Fig. 9, to reduce the interference between the transmission and receiving functions of the antenna, as described on pages 528 and 529.
A combination of Cho in view of Jacobs teaching and Liempd teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system separation between the transmitting and receiving functions.
Regarding claims 5 and 22, Liempd teaches the receiving portion of the repeater comprises the antenna, LNA, shown on Fig. 7, and phase shifter, shown as Variable Phase on Fig. 9 and described on pages 528 and 529, wherein the receiving portion of the repeater is located between the antenna and the dividing circuit, as shown on Fig. 2 and 3 of Cho.
Regarding claims 13 and 27, Liempd teaches implementing the elements of the described circuit using tunable materials with corresponding isolation properties, as shown on Fig. 3-5 and described on page 527.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093. The examiner can normally be reached 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461